FIRST AMENDMENT TO

INCENTIVE STOCK OPTION AGREEMENT
Pursuant to the 2005 Stock Incentive Plan

 

THIS FIRST AMENDMENT TO INCENTIVE STOCK OPTION AGREEMENT (this “First
Amendment”), made this 11th day of November 2011, by and between Bluegreen
Corporation, a Massachusetts corporation (the “Company”), and John M. Maloney,
Jr. (“Grantee”).

 

WHEREAS, the Company and Grantee entered into that certain Incentive Stock
Option Agreement Pursuant to the 2005 Stock Incentive Plan, made effective as of
July 19, 2006 (the “Agreement”); and

 

WHEREAS, the Company and Grantee desire to amend the Agreement to modify the
expiration date of the stock options granted under the Agreement, as set forth
herein.

 

NOW, THEREFORE, in consideration of the above recitals, and the terms, covenants
and conditions set forth below, the parties hereto agree as follows:

 

1.                  Section 4 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“4. Notwithstanding any other provision herein to the contrary, the Options
shall, to the extent not theretofore exercised or terminated, expire and become
void on November 25, 2011.”

 

2.                  Except to the extent amended hereby, the terms and
conditions of the Agreement shall remain unchanged.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be duly
executed by an authorized officer, and Grantee has executed this First
Amendment, all to be effective as of the date first above written.

 

  BLUEGREEN CORPORATION       By /s/     Name: Michael D. Kaminer   Title:
Senior Vice President & General Counsel           GRANTEE       /s/     John M.
Maloney, Jr.

 



 

